Case 1:11-cv-11170-DPW Document 298 Filed 08/16/19 Page 1 of 8

DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA and
COMMONWEALTH OF MASSACHUSETTS
ex rel. JULIO ESCOBAR and CARMEN
CORREA, ADMINISTRATRIX OF THE
ESTATE OF YARUSHKA RIVERA C.A. No. 11-CV-11170-DPW

Relators—Plaintifts,
Vv.
UNIVERSAL HEALTH SERVICES, INC.,
UHS OF DELAWARE, INC., and HRI
CLINICS, INC.

Defendants.

 

 

DECLARATION OF SIMON FISCHER IN OPPOSITION TO DEFENDANTS’ MOTION FOR
SUMMARY JUDGMENT

I, SIMON FISCHER, under penalty of perjury and pursuant to 28 U.S.C. § 1746, declare the following to

be true and correct:

1. Iam an attorney licensed to practice in the Commonwealth of Massachusetts. I am an
associate of the law firm Greene LLP, and I represent Carmen Correa and Julio Escobar (collectively, the
“Relators”) in this matter.

Ds During discovery Defendants produced Edward Keohan’s appointment books for the
years 2007, 2010 and 2011. Defendants contend that Keohan kept track of his supervision sessions with
Arbour Lawrence clinicians in these books. The appointment books do contain entries that appear to
represent appointments with Arbour Lawrence clinicians, but there also appear to be other types of
entries.

3, Keohan testified that in 2017, on the advice of counsel, he went through each of the
appointment books and made lists of the appointments with Arbour Lawrence clinicians that were entered

in the appointment books and which he claimed to be supervision appointments. Using the datebook he
Case 1:11-cv-11170-DPW Document 298 Filed 08/16/19 Page 2 of 8

created a separate list for each year. Keohan testified that the lists were intended to be a summary or
compilation of the information that was contained in the date books. Keohan Dep., Exhibit D to the
Declaration of Michael Tabb in Support of Plaintiffs’ Opposition to Defendants’ Motion for Summary
Judgment (“Tabb Declaration”) at 209:3-212:9. Defendants produced the three handwritten lists in
discovery. Attached hereto as Exhibits 1-3.

4, According to HRI’s Fourth Supplemental Interrogatory Response at Attachment B,

seventy eight clinicians practiced at Arbour Lawrence.

5. According to billing records produced by the Defendants for the relevant period

Defendants billed the MassHealth Payors for the services of forty-three unlicensed clinicians who worked

at Arbour Lawrence:

 

 

 

 

 

 

 

 

 

 

 

Clinician Date of employment Degree MA License
Stephen Addison 09/05/2005 - 12/31/2011 BSW; MSW None
Reinaldo Betances 04/04/2011-12/31/2011 BA; MSW None
Sarah A. Birmingham 5/19/2008 - 12/31/2011 BA; MA None
Marc Borkheim 1995-10/6/2010 PhD; BA; BA None
Diana Casado 1/1/2005 - 12/31/2009 MA None
Yakaira Cook 5/14/2008 - 12/31/2011 BSW; MSW None
Rosario Cruz 3/10/2008 - 12/31/2011 BA; M.Ed None
Lissa A. DiNuccio 9/01/2007 - 12/31/2011 AA; BA; MA (2009) | None
Juana Espinosa 01/01/2009 - 12/31/2011 | BA; MSW None

 

 

 

 

 

' Although the interrogatory lists ninety seven clinicians, Defendants believed that 19 clinicians did not

work at the Lawrence site because they billed minimal claims to MassHealth or medical care
organizations affiliated with MassHealth (the “MassHealth Payors’”).

 
Case 1:11-cv-11170-DPW Document 298 Filed 08/16/19 Page 3 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dulce Fiore 11/01/2010 - 12/31/2011 | BS; MS; PhD None
Nora Fonseca Zabriskie | 1994-08/22/2011 BS; M.Ed; Doctoral None
Candidate
Anna Fuchu 11/24/2008 - 12/31/2011 | BS; MS; Ph.D None
Joseline Gonzalez 2/12/2010 -Unable to BA; MSW None
Locate
Mania Gonzalez 8/19/2008-Unable to BA; MA None
locate
Carmen Guzman 10/29/2007-6/26/2009: BA; MSW None
7/25/2011-12/31/2011
Loren Haberski Unable to locate MA None
Shakira Hernandez-Lara | 7/18/2011-12/31/2011 BA; MA Candidate None
Evelyn Hidalgo 7/11/2011 Associates; BA; None
M.Ed; C.A.G.58.
Rhonda Hodges Unable to locate MA None
Gary H. Johnson 8/1/2009 BA; MEd None
Meghan Knight Unable to locate - Master's Degree None
7/15/2009
Elizabeth Loomis 11/25/2009-12/31/2011 BA; M.Ed candidate None
Maritza Lopez 9/20/2010-12/31/2011 M.Ed None
Katherine Louzek 9/6/2006-7/201 1 BA; MSW; MS/BS None
candidate
Endry Matta Unable to locate BA; MA None
Natalie Mersha 10/16/2009-Unable to BS; MS None
locate
Edward Micu 10/7/2010 BS;M.Ed None
Laurie Milne Unable to locate Unable to locate None
Andres G. Nino 10/1993-7/18/2011 BA; M.Ed; MA;Ph.D | None
Junice Nunez 3/23/2011; -12/31/2011 BS: MS None

 

 

 

 

 
Case 1:11-cv-11170-DPW Document 298 Filed 08/16/19 Page 4 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Norma Ortega 03/2010-12/31/2011 BA; M.Ed None

Jennifer Ortega-Baird Unable to locate MSW None

Maria Pereyra 8/4/2004-12/31/2011 BS; MSW None

Beda Polanco Unable to locate - MSW None

6/10/2011
Marilyn Raices-Queliz 9/2009-5/2010; 5/2010- BA; MA None
12/31/2011
Jose Rigueiro 11/4/2004-Unable to BS; MS None
locate

Alisha Rousselle Unable to locate MA Ed. None

Carly Souza 09/06/2011-12/31/2011 BA; MSW None

Lawrence Towler 07/29/2003 - unable to BA; M.Ed; CAGS None

locate

Charlotte Trenholm Unable to locate MSW None

Viridania Valdez Unable to Locate MA None

Mindy Wisman Unablt to locate MA Intern None

Rose Evelayn 8/2006 - Unable to locate | MSW None

Witkowski

6. During the relevant period, Defendants also billed for five clinicians who worked at

Arbour Lawrence who held LSWAs, LSWs, and LCSWs licenses:

Clinician Date of Employment Degree MA License

Nicolas Cruz 1/1/2005 - 12/31/2009 M.Ed LSWA 2/20/2009 -
10/1/2010

Belen Godwin 6/9/2008-Unable to locate | MSW LCSW 3/21/1995-
Present

Jonathan N. Karanja 3/26/2008-12/3 1/2011 BS; MS; MPA; MSW | LCSW 8/21/2009-
Present

Lillian Levesque 10/21/2004-Unable to BSW; MS LSWA 5/18/1999-

locate Present

 

 

 

 

 

 
Case 1:11-cv-11170-DPW Document 298 Filed 08/16/19 Page 5 of 8

 

 

 

 

 

 

 

Ann Marie Martinese 2/1/1991-Unable to locate | BA; MSW LCSW 3/8/1982-
Present
7. During the relevant period, another six clinicians who worked at Arbour Lawrence

received their LMHC while concurrently practicing at Arbour Lawrence:

 

 

 

 

 

 

 

 

 

 

 

 

 

Clinician Date of Employment Degree MA License
Ruth, Cabrera 03/19/2007 - 12/31/2011 | BA: MEd TMHE 10/21/2011] ~
Present
Hileen Casto 1/1/2005 - 12/31/2009 | M.Ed: MS LMBC 7/72010.-
Present
LMHC
Tiedla Cetin 12/9/2002 - 12/31/2011 | BS: MA Ce AUNG. Tech
Alissa Dillon unable to locate MA; M. Ed EMS Maat «
Present
Bibiana Lopez 2/1998-12/31/2011 BA; M.Ed EMEC LB 2008-
Present
6/2002-9/15/2008: LMHC
Edwin Raukert 9/15/2008-12/31/2011 | BAsMA 10/26/2005-Present
8. Accordingly, during the relevant time period, fifty-four clinicians could provide

reimbursable mental health services to MassHealth members only if they received clinical supervision of
a qualified supervisor.” Almost 70 percent of all claims submitted to MassHealth Payors were furnished

by unlicensed or non-independently licensed clinicians.

 

* This does not include Dr. Gaticales who could not practice independently and required clinical
supervision. This also does not include advanced practice nurses who could not provide reimbursable
services related to medication management without clinical supervision from a qualified psychiatrist.
Case 1:11-cv-11170-DPW Document 298 Filed 08/16/19 Page 6 of 8

9. Keohan’s handwritten lists did not include the names of all Arbour Lawrence clinicians

requiring clinical supervision. His list only contained the name of 30 clinicians who practiced at Arbour

Lawrence:*
1. Renaldo Betances 16. Kate Louzek
2. Ann Bor 17. Endry Matta
3. Sarah Birmingham 18. Natalie Mersha
4. Anna Cabacoff 19. Edward Micu
5. Diana Casado 20. Laurie Milne
6. Eileen Casto 21. Junice Nunez
7. Alissa Dillon 22_ Jennifer Ortega-Baird
8. Lisa Dinuccio 23. Norma Ortega
9. Belen Godwin 24. Maribel Ortiz
10. Joseline Gonzalez 25. Edwin Paukert
11. Shakira Hernandez 26. Maria Pereyra
2. Evelyn Hidalgo 27. Carly Souza
13. Beth Loomis 28. Lawrence Towler
14. Bibiana Lopez 29. Mindy Wisman
15. Maritza Lopez 30. Rosa Evelayn Witkowski
10. Using Keohan’s lists, I created a spreadsheet which showed how many times Keohan had

scheduled appointments with the Arbour Lawrence clinicians identified in his handwritten lists. For each
clinician appearing on any of the lists, I tabulated how many appointments the clinician had with Keohan
in each year. The spreadsheet was marked as Exhibit 14 at the Deposition of Edward Keohan attached as
Exhibit AY to the Tabb Declaration.

11. Eighteen of the individuals identified on Kechan’s lists were interns: Diana Casado,
Eileen Casto, Alissa Dillon, Lisa Dinuccio, Josline Gonzalez, Shakira Hernandez, Evelyn Hidalgo, Beth
Loomis, Bibiana Lopez, Maritza Lopez, Katherine Louzek, Endry Matta, Natalie Mersha, Laurie Milne,
Junice Nunez, Jennifer Ortega-Baird, Carly Souza, and Mindy Wisemen. Keohan testified that interns
were required to receive clinical supervision twice a week. Keohan Dep. 98:7-19. None of the

individuals on Keohan’s lists had appointments with Keohan at regular frequency of twice a week.

 

* Several clinicians found within Keohan’s list were not identified as Arbour Lawrence clinicians within
Defendants supplemental interrogatory response: Jessica Baily, Kate Faulker, Monica Intern, Rosanne
Bartlett, Rosanne Metheson, Soba Gey, and Tiffany Keyes. In addition, some of the clinicians within
Keohan’s list were licensed for independent practice and therefore under no regulatory obligation to
receive clinical supervision: Ann Bor, Anna Cabacoff, Edwin Paukert, and Maribel Ortiz. Accordingly,
Keohan’s lists possibly evidence his appointments with 26 unlicensed clinicians.
Case 1:11-cv-11170-DPW Document 298 Filed 08/16/19 Page 7 of 8

12, Fourteen interns at Arbour Lawrence do not appear on any of Keohan’s lists: Stephen
Addison, Ruth Cabrera, Linda Coffin, Rosario Cruz, Julie Dziki, Maria Gonzalez, Loren Haberski,
Rhonda Hodges, Jonathan Karanja, Meghan Knight, Lindsay Perrone, Marilyn Raices-Queliz, Alisha
Rousselle, Charlotte Trenholm.

13. Three individuals on Keohan’s lists obtained their LMHC license while practicing at
Arbour Lawrence: Alissa Dillon, Eileen Casto, and Bibiana Lopez. The Board of Allied Mental Health
and Human Services requires that license applicants receive a minimum of “130 hours of supervision, of
which a minimum of 75 hours must be in individual supervision.” 262 CMR. 2.08. None of these
clinicians, identified above, appeared in Keohan’s lists with the requisite frequency—Ms. Dillon was only
listed once, Eileen Casto was only listed six times, and Bibiana Lopez was only listed fifteen times.

14. The other clinicians who became licensed while practicing at Arbour Lawrence, (Ruth
Cabrera and Linda Coffin), are absent from Keohan’s lists.

15, Keohan’s attestations on licensing applications are not supported by his own calendars.
For example, Keohan attested to providing Maria Pereyra 328 hours of face-to-face clinical supervision
from September 1, 2004 through May 25, 2012. See Ex. EJ to the Tabb Declaration. Yet, Pereyra only
appears in Keohan’s calendar ten times: five times in 2007, four times in 2010, and once in 2011.
Similarly, Defendants claim that evidence of clinical supervision can be found in the licensing application
for Bibiana Lopez. See Ex. ES to the Tabb Declaration. Keohan attested to providing 128 hours of
individual supervision to Lopez from June 12, 2007, through June 12, 2009 — more than an hour of
supervision per week, Jd. at DPLO000760. Yet, Lopez only appears 15 times in Keohan’s calendars.

16. The majority of clinicians practicing at Arbour Lawrence who required clinical
supervision are completely absent from Keohan’s lists—a total of twenty-nine clinicians. Anna Fuchu,
Dulce Fiore, Andres Nino, and Marc Borkheim are all absent from Keohan’s lists.

17. Defendants’ interrogatory response identifies four psychiatrists who practiced at Arbour
Lawrence during the relevant period: Dr. Maria Gaticales, Dr. Martin Hart, Dr. Phillip Hill, and Dr.
Nathan Sidley. Defendants represented that Dr. Gaticales, Dr. Hart, and Dr. Sidley all began their
employment with Arbour Lawrence on March 17, 2008. Defendants were “unable to locate” when these
physicians stopped providing services at Arbour Lawrence. Defendants were unable to determine when
Dr. Hill began and ended his involvement with Arbour Lawrence. See Ex. X to the Tabb Declaration.

18. Billing records produced by Defendants evidence that services furnished by Dr. Hill were
presented to MassHealth Payors between April 2, 2007 and August 7, 2007. The billing records evidence
that after September 16, 2009 Defendants no longer presented claims to the MassHealth Payors for
services performed by Dr. Hart, and that after June 29, 2010 Defendants no longer presented claims to the

MassHealth Payors for services furnished by Dr. Sidley at Arbour Lawrence.
Case 1:11-cv-11170-DPW Document 298 Filed 08/16/19 Page 8 of 8

19, Defendants refer the Court to Exhibit 71 of the McLane Affidavit (Dkt. 260-71), which is
comprised of three separate documents, as proof of Dr. Gaticales’s qualification to supervise prescribing
nurses. This exhibit is comprised of selected pages (HRI0040469 — 78) taken from a larger document
produced by Defendants (HRI0030369-545) which appears to be a compilation of various records from
Ms. Ortiz’s personnel file.

7
Signed under the pains and penalties of perjury, this22 day of July, 2019,

Si tl

Simon Fischer
